     Case 3:19-cv-01967-JM-KSC Document 22 Filed 04/01/21 PageID.77 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MISSION GATHERING CHRISTIAN                        Case No.: 19cv1967 JM (KSC)
     CHURCH,
12
                                       Plaintiff,
13                                                      ORDER ON NOTICE OF
     v.                                                 VOLUNTARY DISMISSAL WITH
14
                                                        PREJUDICE
     CITY OF SAN DIEGO,
15
                                     Defendant.
16
17
18
19         Plaintiff Mission Gathering Christian Church (“Plaintiff”) requests that the court
20   dismiss the entirety of its Complaint with prejudice. (Doc. No. 21.) Plaintiff styles the
21   request as one brought under Federal Rule of Civil Procedure 41(a)(1)(A)(i), under which
22   a plaintiff may file a notice of dismissal with the court before the defendant serves an
23   answer or motion for summary judgment, whichever comes first. See Wilson v. City of San
24   Jose, 111 F.3d 688, 692 (9th Cir. 1997) (“Once the defendant serves an answer or a motion
25   for summary judgment . . . . the plaintiff may no longer voluntarily dismiss under Rule
26   41(a)(1), but must file a motion for voluntary dismissal under Rule 41(a)(2).”). The court
27   will nonetheless interpret the request to dismiss as one brought under Rule 41(a)(2). The
28

                                                    1
                                                                                19cv1967 JM (KSC)
     Case 3:19-cv-01967-JM-KSC Document 22 Filed 04/01/21 PageID.78 Page 2 of 2



 1   request is GRANTED. The case is DISMISSED with prejudice. The Clerk of the Court
 2   is directed close the case.
 3         IT IS SO ORDERED.
 4   DATED: April 1, 2021
                                             JEFFREY T. MILLER
 5
                                             United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                            19cv1967 JM (KSC)
